DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-045769, filed on 3/13/2018.

Information Disclosure Statement
The information disclosure statement submitted on 11/29/2021, and 9/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that the technical features described in claim 1 are different from the features described in Percival et al. and are therefore special technical features.  This is found persuasive, and the requirement is removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, 
The term “near” in claim 5 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikewaki et al. (JP2007150708A; machine translation provided).
Regarding claim 1, Ikewaki discloses:
A fixing structure comprising: 
a plate-like member having an engaging portion that includes at least one of a through hole and a notch; [See Ikewaki, ¶ 0027 discloses an imaging substrate on which an imaging element (3) is mounted; See Ikewaki, ¶ 0033, Figs. 3, 4 discloses through-holes provided in the corner parts of the imaging substrate.]
a housing having a protrusion, [See Ikewaki, Fig. 4 illustrates housing portion, or “case member” (5) having protrusions (8)] the protrusion comprising an outer peripheral wall surface at least partly facing an inner peripheral wall surface defining the engaging portion, [See Ikewaki, ¶ 0034, Figs. 3a-3c illustrate an outer peripheral wall surface (11a), and engaging portion (4) of the imaging substrate or “plate-like member”.] the protrusion comprising a recess formed from a tip thereof along a protruding direction thereof, [See Ikewaki, ¶ 0031, 0035-0037 discloses a groove shape formed in the protrusion or “support pin” (8), wherein it is noted that a “concave-convex” portion of the protrusion is formed with a screw groove shape, which is illustrated in Fig. 3b particularly as a tip.  “A protruding direction” is open language which may be broadly interpreted – the protrusion occupies a volume in space.  Without further clarification, looking to Fig. 3b, for instance, the “tips” formed by a screw thread groove are formed “along a protruding direction” such that they extend axially/vertically (with respect to the orientation shown in the figures) along the length of the protrusion, and also point horizontally from the protrusion.] and the protrusion comprising a plurality of communicating portions that communicate between the recess and an outer periphery of the protrusion and that are distributed around an axis extending in the protruding direction; and [See Ikewaki, Figs. 3a-3c illustrate examples of a concave groove shape, a concave-convex groove shape, and a concave groove shape repeated over the length of the protrusion, respectively.  The reference refers to these shapes as “unevenness”, however, paragraph [0031] discloses that “the unevenness 9 in the present invention refers to a portion having a difference in depth (height) direction of the surface of the side surface of the support pin 8 of 20 micrometers or more.  Hence, the screw thread groove shape is illustrated in Figs. 3a-3c as being axially distributed along the circumference of the protrusion, and constitutes communicating portions (9a/9b) insofar as the bottommost trough of the groove is connected or “communicates with” the outermost periphery of the protrusion via the remaining angular topographies of the thread.]
an adhesion body interposed between the engaging portion and the protrusion, and fixing the plate-like member to the housing, [See Ikewaki, ¶ 0032, 0034, Figs 3a-3c discloses an adhesive such as a resin or solder mass being used to bond the imaging substrate (4) with the “support pin” or protrusion (8).]
wherein the adhesion body is located from the recess to a space between the engaging portion and the protrusion through the plurality of communicating portions. [See Ikewaki, Figs. 3a-3c illustrates the adhesive clearly being located from the “recess” or bottommost trough of the thread screw groove (9a, 9b) to the engaging portion of the through-hole located in imaging substrate or “plate-like member” (4).]

Regarding claim 2, Ikewaki discloses all the limitations of claim 1.
Ikewaki discloses:
wherein the plurality of communicating portions are arranged at equal intervals around the axis extending in the protruding direction. [See Ikewaki, ¶ 0035, Fig. 3 illustrates that the “unevenness” or communication portions (9a, 9b) may be formed at a plurality of positions.  Fig. 3c particularly illustrates three equally spaced troughs.  However, a threaded screw groove is understood to be a regular repeating axial groove in the protrusion – when observed from a cross-sectional perspective it is understood to be equal intervals as such.]

Regarding claim 3, Ikewaki discloses all the limitations of claim 1.
Ikewaki discloses:
wherein the plurality of communicating portions have a shape of a slit extending from the tip of the protrusion along the protruding direction. [See Ikewaki, Fig. 3a illustrates the communicating portion with a “slit” shape from a tip or end point.  “A protruding direction” is broad language which may be openly interpreted – the protrusion occupies a volume in space, and hence the direction as such may be interpreted according to .  Without further clarification, looking to Fig. 3b, for instance, the “tips” formed by a screw thread groove are formed “along a protruding direction” such that they extend axially/vertically (with respect to the orientation shown in the figures) along the length of the protrusion, and also point horizontally from the protrusion.]

Regarding claim 4, Ikewaki discloses all the limitations of claim 1.
Ikewaki discloses:
wherein the plurality of communicating portions have a shape of a hole extending from an inner peripheral wall surface defining the recess to the outer peripheral wall surface. [See Ikewaki, Fig. 3a illustrates the communicating portion with a “hole” shape, or a concavity.  The innermost depth of the “hole” defining an “inner peripheral wall” as such, and a portion of the protrusion outside of the area of “unevenness” corresponding to an outer peripheral wall surface.]

Regarding claim 5, Ikewaki discloses all the limitations of claim 1.
Ikewaki discloses:
wherein the plurality of communicating portions have a shape of a notch located near the tip of the protrusion. [See Ikewaki, Fig. 3a illustrates the communicating portion with a “notch” shape, or a concavity.  The Examiner notes that a “notch” is broad language which may be openly interpreted.  A “notch” shape is not a single universally understood shape, hence, the cross sections of Figs. 3a or 3c would at least reasonably convey a notch to one of ordinary skill.]

Regarding claim 6, Ikewaki discloses all the limitations of claim 1.
Ikewaki discloses:
An electronic apparatus comprising the fixing structure according to claim 1, wherein the plate like member is a circuit board. [See Ikewaki, ¶ 0027 discloses an imaging substrate (4), wherein despite an explicit recitation of such, “substrate” is understood by one of ordinary skill to be the physical material of a circuit board or printed circuit board (PCB) that holds traces and electrical components.]

Regarding claim 7, Ikewaki discloses this claim recites analogous limitations to claim 1 in the form of “an imaging apparatus” rather than “a fixing structure”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 7 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
An imaging apparatus comprising: 
a circuit board having an engaging portion that includes at least one of a through hole and a notch; [See Ikewaki, ¶ 0027 discloses an imaging substrate (4), wherein despite an explicit recitation of such, “substrate” is understood by one of ordinary skill to be the physical material of a circuit board or printed circuit board (PCB) that holds traces and electrical components.]
an image sensor mounted on the circuit board; [See Ikewaki, ¶ 0039 discloses an image sensor embodied as a charge coupled device (CCD) or CMOS image sensor.]

Regarding claim 9, See MPEP 2113 I, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Hence, as the method of manufacturing corresponds with the product “fixing structure” from independent claim 1, this claim recites analogous limitations to claim 1 in the form of “a manufacturing method” rather than “a fixing structure”, and is therefore rejected on the same premise.  Please see Examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikewaki in view of Katsuhide et al. (JP 2007028430 A; machine translation provided).
Regarding claim 8, Ikewaki discloses all the limitations of claim 7.
Ikewaki does not appear to explicitly disclose:
A moveable body comprising the imaging apparatus according to claim 7.
However, Katsuhide discloses:
A moveable body comprising the imaging apparatus according to claim 7. [See Katsuhide, ¶ 0037 the main substrate 5 is moved in parallel or rotationally in a plane orthogonal to the optical axis while being in contact with the protruding portion 25 c, to determine the position of the main substrate 5.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ikewaki to add the teachings of Katsuhide in order to adjust an image sensor to an appropriate position, enabling enhanced imaging quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486